Jaycox, J. (dissenting):
The plaintiff’s intestate was not a trespasser in the sense which brings him within the operation of the rule that the owner of the premises owes no duty to trespassers. Ordinarily it clearly appears that the accident would not have happened but for the trespass. In this case, however, the *182falling wires would have been as fatal to this boy swimming in the river at that point as standing upon a plank attached to the defendant’s premises. If a wagon of the defendant had been left standing in the highway and the plaintiff’s intestate had climbed into that wagon and while there had been killed by the defendant’s wires falling into the highway, there would have been no question as to the plaintiff’s right to recover.' The situation is exactly analogous to the situation involved in this action. The boy’s death was not caused by a defect in the premises upon which he trespassed, but by the negligence of the defendant which permitted its wires to fall into the navigable waters of the river. ' If the boy’s death had been caused by the breaking of the plank upon which he was standing, the reasoning of the prevailing opinion herein would apply. I dissent.
Blackmar, J., concurred.
Order setting aside verdict for plaintiff and granting new trial affirmed, with costs.